Exhibit 10.85

PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT

     THIS PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT (this “Agreement”) is made
as of December 16, 2005, by and among Global Med International Limited (“GMIL”
or the “Seller”), Global Med China & Asia, Ltd. (“GMCAL”) the purchasers
signatory hereto (each a “Purchaser” and together the “Purchasers”) and
Kirkpatrick & Lockhart Nicholson Graham LLP (the “Escrow Agent”).

W I T N E S S E T H:

     WHEREAS, the Purchasers shall be purchasing from the Seller 6,350,000
shares (the “Shares”) of the common stock of Global Med Technologies, Inc. (the
“Issuer”);

     WHEREAS, GMIL is the record owner of the Shares, the beneficial owner of
these shares is GMCAL. GMIL manages the Shares for the benefit of GMCAL and has
been instructed by GMCAL to sell the Shares.

     WHEREAS, it is intended that the transfer of the Shares be consummated in
accordance with the requirements of Sections 4(1) of the Securities Act of 1933,
as amended (“1933 Act”); and

     WHEREAS, the Seller and the Purchasers have requested that the Escrow Agent
hold the Purchase Price (as defined below) in escrow with respect to the
settlement of the Shares until the Escrow Agent has received all items required
hereunder from the Seller, the Issuer and each Purchaser.

     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SHARES

     1.1    Purchase of Shares. The Seller hereby sells and delivers to the
Purchasers, and each Purchaser agrees to purchase from the Seller, in the
aggregate, the Shares in consideration of, in the aggregate, $4,000,000, payable
in cash (the “Purchase Price”), for a per share purchase price of $0.6299,
provided that the Closing (as defined below) occurs simultaneously with the
closing of the following transactions: (1) the purchase and sale of up to 9,975
shares of Preferred Stock and Warrants, pursuant to the Securities Purchase
Agreement, dated December 9, 2005, between the Issuer and the Purchasers; (2)
the purchase and sale of 4,860,195 shares of common stock, 3,500,000 shares of
Series AA preferred stock, warrants to purchase 11,186,430 shares of common
stock and $528,700 of a principal amount of debt, all of the Issuer, pursuant to
the Stock Purchase Agreement, dated December 9, 2005, between GMIL, the Issuer
and eVision International, Inc.; and (3) the grant of a right of first notice to
offer to purchase any shares of common stock of the Issuer held by any of the
directors of the Issuer who are resigning as such upon closing of the
transactions contemplated hereby, and by Futuristic Image Builder, Ltd.,
pursuant to the various Right of First Notice Agreements, each dated December 9,
2005, between the various parties thereto.

--------------------------------------------------------------------------------

     1.2    Closing. Each Purchaser shall purchase the number of the Shares set
forth below such Purchaser’s signature page hereto next to the heading “Shares”
for the Purchase Price set forth below such Purchaser’s signature page hereto
next to the heading “Purchase Price”. The closing of the purchase and sale of
the Shares (the “Closing”) shall occur pursuant to the terms of Article 4 set
forth herein as promptly as practicable after the date hereof but in no event
later than December 16, 2005 GMIL shall not be obligated to close this
transaction (1) unless all Purchasers close this transaction; and (2) all
parties close their respective contemporaneous agreements as following:
Securities Purchase Agreement, Stock Purchase Agreement between GMIL and the
Issuer, and the Right of First Notice Agreements.

     1.3    Termination. This Agreement may be terminated by the Seller or any
Purchaser, as to such Purchaser’s obligations only, without any effect
whatsoever on the obligations between the Seller and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before December 16, 2005; provided, however, that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

     2.1    Each Purchaser, severally and not jointly with the other Purchasers,
represents and warrants to Seller that:

 

     a.    Accredited Purchaser. Such Purchaser represents that it is an
“Accredited Investor” as defined in Regulation D under the 1933 Act. Such
Purchaser is purchasing the Shares for its own account and not with a view
toward resale in connection with the public sale or distribution thereof;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Shares for any minimum or other specific term
and reserves the right to dispose of the Shares at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act and
applicable state securities laws.


 

     b.    Reliance on Exemptions. Such Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Seller is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.


2

--------------------------------------------------------------------------------

 

     c.    Affiliate Status. Such Purchaser is not, and has not for in excess of
ninety (90) days been, and subsequent to the date hereof will not be, an
“Affiliate” of the Seller or the Issuer, as that term is defined by Rule 144 of
the 1933 Act. Each Purchaser is not acting in concert with any other person in a
manner that would require their sales of securities to be aggregated for
purposes of Rule 144 or would cause such Purchaser to be considered an
“Underwriter” as that term is defined by Section 2 of the 1933 Act.


 

     d.    Information. Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Issuer and materials relating to the offer and sale of the Shares which
have been requested by such Purchaser or its advisors. Neither such inquiries
nor any other due diligence investigation conducted by such Purchaser or any of
its advisors or representatives shall modify, amend nor affect such Purchaser’s
right to rely on Seller’s representations and warranties contained in Section 3
below. Purchaser understands that its investment in the Shares involves a
significant degree of risk.


 

     e.    Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.


 

     f.    Authorization; Enforcement. This Agreement has been duly and validly
authorized by such Purchaser. This Agreement has been duly executed and
delivered on behalf of such Purchaser, and this Agreement constitutes a valid
and binding agreement of such Purchaser enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


     2.2   The Seller represents and warrants to each Purchaser that:

 

     a.    Authorization; Enforcement. (i) Seller has all requisite corporate
power and authority to enter into and perform this Agreement and to consummate
the transactions contemplated hereby and to sell the Shares, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby
(including without limitation, the sale of the Shares to each Purchaser) have
been duly authorized by the Seller and no further consent or authorization of
the Seller or its members is required, (iii) this Agreement has been duly
executed and delivered by the Seller, and (iv) this Agreement constitutes a
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application


 

     b.    Title; Rule 144 Matters. GMIL manages the Shares for GMCAL and aside
from this, the Seller has good and marketable title to the Shares, free and
clear of all liens, pledges and encumbrances of any kind. The Seller has been
the legal owner of the Shares continuously since August 28, 2003.


3

--------------------------------------------------------------------------------

 

     c.    Non-Retention of Interests. Following closing of the sale of the
Shares hereunder, and the sale of the securities described in that certain Stock
Purchase Agreement among GMIL, GMCAL and the Company, dated on or about the date
hereof, GMIL will not own any securities of the Company.


ARTICLE 3

COVENANT

     3.1    Best Efforts. The parties shall use their best efforts to satisfy
timely their respective obligations described in this Agreement.

ARTICLE 4

TERMS OF THE ESCROW

     4.1    The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall hold the Purchase Price for the
purchase of the Shares as contemplated hereunder.

     4.2    On or before December 16, 2005, each Purchaser shall wire its
Purchase Price to the wire instructions set forth in Section 4.4.

     4.3    Upon the Escrow Agent’s receipt of executed counterpart signature
pages of this Agreement by each of the Seller and the Purchasers and, as to each
Purchaser, such Purchaser’s Purchase Price, the Escrow Agent shall notify the
Seller in writing of receipt of such Purchase Price, the name of the Purchaser
and the amount received.

     4.4    Wire transfers to the Escrow Agent shall be made as follows:

 

Citibank, F.S.B.
201 South Biscayne Boulevard
Suite 3100
Miami, Florida 33131
ABA Number: 266086554
Account Name: Kirkpatrick & Lockhart LLP Trust Account (IOTA)
Account Number: 2102516505
Attn: Ray Fernandez/Private Banking


4

--------------------------------------------------------------------------------

     4.5    Upon such written notice from the Escrow Agent, the Seller shall
cause to be delivered to each Purchaser certificates representing the Shares
purchased by each Purchaser registered in each Purchaser’s name, respectively.

     4.6    In the event that the Shares are not in the Escrow Agent’s
possession within seven (7) business days of the Escrow Agent notifying the
Seller that the Escrow Agent has custody of a Purchaser’s Purchase Price, then
such Purchaser shall have the right to demand the return of their/its Purchase
Price.

     4.7    Upon delivery of the certificates representing the Shares to each
Purchaser, the Escrow Agent shall wire the Seller such Purchaser’s Purchase
Price pursuant to the wire instructions set forth on the signature pages hereto.

ARTICLE 5

MISCELLANEOUS

     5.1    No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

     5.2    Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto or via e-mail to the e-mail address
set forth on the signature pages attached hereto prior to 5:30 p.m. (Miami,
Florida time) on such business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (Miami, Florida time) on any
business day, (c) the 2nd business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

     5.3    This Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.

     5.4    This Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.

5

--------------------------------------------------------------------------------

     5.5    Whenever required by the context of this Agreement, the singular
shall include the plural and masculine shall include the feminine. Unless
otherwise indicated, all references to Articles are to this Agreement. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Agreement.

     5.6    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Florida, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Miami, Florida. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Miami, Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

     5.7    The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Seller, each Purchaser and
the Escrow Agent.

     5.8    The Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
the Escrow Agent to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall not be personally liable for any
act the Escrow Agent may do or omit to do hereunder as the Escrow Agent while
acting in good faith, and any act done or omitted by the Escrow Agent pursuant
to the advice of the Escrow Agent’s attorneys-at-law shall be conclusive
evidence of such good faith. Specifically, and without limitation, the Escrow
Agent shall have no responsibility or liability with respect to any actions or
inaction by the Issuer’s transfer agent following the Escrow Agent’s delivery of
the Seller’s stock certificate, stock power and opinion of counsel of the
Purchasers.

6

--------------------------------------------------------------------------------

     5.9    The Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

     5.10    The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for thereunder.

     5.11    The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agreement. The Escrow
Agent has acted as legal counsel for the Issuer, and may continue to act as
legal counsel to the Issuer, from time to time, notwithstanding its duties as
the Escrow Agent hereunder. The Seller and Purchasers consent to the Escrow
Agent in such capacity as legal counsel for the Issuer and waive any claim that
such representation represents a conflict of interest on the part of the Escrow
Agent. The Seller and Purchasers understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Agreement.

     5.12    The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by written notice to the Seller and
the Purchasers. In the event of any such resignation, the Purchasers and the
Seller shall appoint a successor Escrow Agent.

     5.13    If the Escrow Agent reasonably requires other or further
instruments in connection with this Agreement or obligations in respect hereto,
the necessary parties hereto shall join in furnishing such instruments.

     5.14    It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
or the escrow funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the escrow funds until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (2)
to deliver the escrow funds and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction in accordance with the applicable procedure therefor.

7

--------------------------------------------------------------------------------

     5.15    The Seller and each Purchaser agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby other than any such
claim, liability, cost or expense to the extent the same shall have been
determined by final, unappealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the Escrow
Agent.

******************

8

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GLOB PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 9th day of December 2005.

 

GLOBAL MED INTERNATIONAL LIMITED

By: /s/ Tony Chan
         Name:  Tony Chan
         Title:

Information for Notice:

Contact Person:  Tony Chan
Address:    c/o Chlrma Credit
                  505 Island Place Tower
                  510 King’s Road
                  Northpoint, Hong Kong SAR PRC
Phone: 852-2258-6868
Fax: 852-2258-6800
E-Mail: tony@185hk.com

Seller’s Wire Instructions:

Sent by seprate email on 12-15-05


ESCROW AGENT:

KIRPATRICK & LOCKHART NICHOLSON GRAHAM LLP

By: /s/ Clay Parker
      Name:  Clay Parker
      Title:

Address for Notice:

Kirpatrick & Lockhart Nicholson Graham LLP
201 South Biscayne Blvd., 20th Floor
Miami, FL 33131-2399
Attn: Clayton E. Parker, Esq.
Tel: (305) 539-3300
Fax: (305) 539-7095
E-Mail: cparker@klng.com

9

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GLOB PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Private Stock Purchase
and Escrow Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: Shepherd Investments International, Ltd.
Signature of Authorized Signatory of Purchaser: /s/ Michael A. Roth
Name of Authorized Signatory: Michael A. Roth
Title of Authorized Signatory: Managing Member of
      Stark Offshore Management, LLC, the Investment Manager of Shepherd
Investments International, Ltd.
Email Address of Purchaser: bdavidson@sf-capital.com

Address for Notice of Purchaser:

Contact Person: Brian Davidson
Address: c/o Stark Offshore Management, LLC, 3600 South lake Drive, St. Francis,
WI 53235
Phone:(414) 294-7000
Fax: (414) 294-7700
E-Mail:bdavidson@sf-capital.com

Address for Delivery of Shares (if different than above):

Shares: 1,524,000
Purchase Price: $960,000

10

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GLOB PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Private Stock Purchase
and Escrow Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: Enable Growth Partners LP

Signature of Authorized Signatory of Purchaser: /s/ Brendan O’Neil
Name of Authorized Signatory: Brendan O’Neil
Title of Authorized Signatory: Principal & Portfolio Manager
Email Address of Purchasr: Boneil@enablecapital.com

Information for Notice to Purchaser:

Contact Person: Brendan O’Neil
Address: One Ferry Building Ste 255, San Francisco, CA 94111
Phone:415 677-1578
Fax: 415 677-1580
E-Mail:boneil@enablecapital.com

Address for Delivery of Shares (if different than above):

Shares: 406,400
Purchase Price: $0.63
Total Investment: $256,000.00

10

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GLOB PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Private Stock Purchase and
Escrow Agreement to be duly executed by their respective authorized signatories
as of the date first indicated above.

Name of Purchaser:   Magnetar Capital Master Fund, Ltd.     By: Magnetar
Financial LLC    Its: Investment Manager 

Signature of Authorized Signatory of Purchaser:/s/ Paul Smith

Name of Authorized Signatory:   Paul Smith
Title of Authorized Signatory:     Genereal Counsel
Email Address of Purchaser:        c/o Doug.Litowitz@Magnetar.com

Address for Notice of Purchaser:

c/o Magnetar Financial LLC
1603 Orrington Avenue
13th Floor
Evanston, IL 60201

10

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GLOB PRIVATE STOCK PURCHASE AND ESCROW AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Private Stock Purchase
and Escrow Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: Crestview Capital Master, LLC
Signature of Authorized Signatory of Purchaser: /s/ Robert Hill
Name of Authorized Signatory: Robert Hill
Title of Authorized Signatory: Managing Director
Email Address of Purchaser: bob@crestviewcap.com


Information for Notice to Purchaser:

Contact Person:
Address:
Phone:
Fax:
E-Mail:

Address for Delivery of Shares (if different than above):

Shares:
Purchase Price:

10

--------------------------------------------------------------------------------